Citation Nr: 1418569	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  08-36 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right lower extremity neurological disability, to include as secondary to a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1981 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2011, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  

In July 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC to obtain an addendum medical opinion.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran sustained an injury in service while lifting a lithium bomb.

2.  Symptoms of a right lower extremity neurological disability were not chronic in service.

3.  Symptoms of right lower extremity neurological disability have been continuous since service separation.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a right lower extremity neurological disability, to include radiculopathy and meralgia paresthetica, have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The appeal of service connection for a right lower extremity neurological disability has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of the issue on appeal, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, radiculopathy and meralgia paresthetica (as other organic diseases of the nervous system) are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2013).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as radiculopathy and meralgia paresthetica, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Right Lower Extremity Neurological Disability Analysis

The Veteran contends that the right lower extremity neurological disability originated in service.  Specifically, he contends that he injured the right lower extremity in service, and has had symptoms of a right lower extremity neurological disability in service and since discharge from active service.  Alternatively, he asserts that the right lower extremity neurological disability is secondary to the service-connected back disability.  As the Board is granting service connection based on presumptive service connection (adjudicated below), the contended alternate theory of secondary service connection pursuant to the same benefit is rendered moot because there remain no questions of law or fact as to the fully granted issue; therefore, the secondary service connection theory will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides "questions" of law or fact).

After a review of all the evidence, the Board first finds that the Veteran sustained an injury during service.  Indeed, as discussed in the July 2013 Board Remand decision, the Veteran testified that in 1981, he injured himself while lifting a lithium bomb and sought treatment.  Hearing transcript at 3.  Since that time, he has had radiating pain and numbness in his right leg.  Id. at 16.  

The Board next finds that the Veteran has a current right lower extremity neurological disability.  As noted in the July 2013 Board Remand, magnetic resonance imaging (MRI) results from a July 2008 private treatment report revealed findings of "[r]ight paracentral disc extrusion L5-S1 with mass effect upon the traversing right S1 nerve root.  Correlate with right lower extremity radiculopathy."  In an October 2008 VA examination report, the Veteran was diagnosed with meralgia paresthetica of the right thigh.

Service treatment records weigh against a finding of chronic symptoms of a right lower extremity neurological disability.  After 1981, the service treatment records are absent for complaints, treatment, or diagnosis of a right lower extremity neurological disability.  An April 2003 exit examination revealed a normal clinical evaluation of the Veteran's lower extremities and neurological system.  Such evidence weighs against a finding of chronic right lower extremity neurological disability symptoms during service.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board further finds that the evidence of record is in equipoise as to the finding that the Veteran had continuous symptoms of a right lower extremity neurological disability after service separation and continued to receive treatment for right lower extremity neurological disability symptoms post-service.  The evidence that weighs against the claim includes that, following service separation in July 2003, the evidence of record shows no complaints, diagnosis, or treatment for a right lower extremity neurological disability until December 2004.  The absence of post-service findings, diagnosis, or treatment for approximately 16 months after service is one factor that tends to weigh against a finding of continuous right lower extremity neurological disability symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

However, this same evidence (the December 2004 treatment record) also supports the Veteran's claim, coupled with the Veteran's testimony during the August 2011 hearing before the undersigned when he stated that he has had right leg pain and numbness since the 1981 injury in service.  Hearing transcript at 16.  Such lay testimony is competent when it concerns the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  Indeed, in December 2004, merely 16 months after service separation, a VA treatment report indicated a history of radiculopathy.  The notation of radiculopathy history in December 2004 is of probative value also because it was made during the course of treatment.  The Veteran would be expected to give a full and accurate history to a medical provider when seeking treatment to ensure adequate care.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); Pond v. West, 12 Vet. App. 341 (1991).  

In short, with regard to the Veteran's assertions that symptoms of a right lower extremity neurological disability began during active duty and that he has continuously had those symptoms following service, the Board finds that the Veteran is competent and credible to report the onset of symptoms of a right lower extremity neurological disability.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno, 6 Vet. App. at 469-470 (finding lay testimony competent when it concerns features or symptoms of injury or illness); see also Caluza v. Brown, 7 Vet. App. 498 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  As such, the Board will resolve reasonable doubt to find that the Veteran's had continuous right lower extremity neurological disability symptoms since service, thus meeting the 38 C.F.R. § 3.303(b) criteria for presumptive service connection.

In this case, the Veteran sustained an injury in service resulting in right leg pain and numbness, and he reported that he has experienced those same symptoms continuously since service separation.  See 38 C.F.R. § 3.303(b) (if a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection).  The same symptoms formed the later diagnosis of right lower extremity radiculopathy and meralgia paresthetica of the right thigh.  See Rhodes v. Brown, 4 Vet. App. 124, 126-27 (1993) (lay witnesses testimony of post-service continuous symptoms of numbness and tingling may be sufficient to substantiate a claim of service connection for thoracic outlet syndrome); Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (continuity of post-service symptoms is "a substitute way of showing" in-service incurrence and medical nexus).  The Board acknowledges the January 2014 VA opinion regarding the claimed neurological disability and finds that it has limited probative value in light of the Board's finding of continuous right lower extremity neurological symptoms.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for presumptive service connection for a right lower extremity neurological disability of radiculopathy and meralgia paresthetica have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a right lower extremity neurological disability is granted.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


